DETAILED ACTION                                 
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2-21 are presented for examination.

                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.
		    Specification
	The specification is accepted. 
	 
			       Drawings
	The formal drawings are accepted. 


                                  Allowable Subject Matter 
1.	Claims 2-21 are allowed. The following is an Examiner's statement of reasons for allowance: 
As per claim 2:
Independent claim 1 of the present application teaches, for example, “An apparatus, comprising: a dynamic random access memory (DRAM); a non-volatile memory (NVM) coupled to the DRAM; and a controller configured to perform operations including: receive, from a host device, a control signal having first and second states; in response to a first state of the control signal, restore one or more pages of previously-stored data from the NVM to the DRAM; read a register value established in response an error in restoring the data from the NVM to the DRAM; and operate the apparatus in response to the register value and instructions from the host device”. 
The prior arts of record (Lee et al. (US: 9928186), Ellis (US: 965241), Sela et al. (US: 9880783), Takefman et al. (US: 9552175), and Strasser (US: 8873286)) including the IDS filed by the applicant taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “a control signal having first and second states; in response to a first state of the control signal, restore one or more pages of previously-stored data from the NVM to the DRAM; read a register value established in response an error in restoring the data from the NVM to the DRAM; and operate the apparatus in response to the register value and instructions from the host device”. Consequently, claim 2 is allowed over the prior arts.


Independent claim 11 of the present application teaches, for example, receiving, at a memory module from a host device, a first command that is based at least in part on a loss of power to the memory module; transferring, in response to the first command, data from a dynamic random access memory (DRAM) of the memory module to a non-volatile memory (NVM) of the memory module; receiving, at the memory module from the host device, a second command that is based at least in part on power to the memory module being re-established;  restoring, in response to the second command, the data from the NVM to the DRAM; receiving, at the memory module, a third command from the host device establishing a register value in response to a host command identifying an error in restoring the data from the NVM to the DRAM identifying corrupted data in the DRAM; and operating the memory module based at least in part on the corrupted data and according to instructions from the host device.
As per claim 11:
The prior arts of record (Lee et al. (US: 9928186), Ellis (US: 965241), Sela et al. (US: 9880783), Takefman et al. (US: 9552175), and Strasser (US: 8873286)) including the IDS filed by the applicant taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “a first command that is based at least in part on a loss of power to the memory module; transferring, in response to the first command, data from a dynamic random access memory (DRAM) of the memory module to a non-volatile memory (NVM) of the memory module; receiving, at the memory module from the host device, a second command that is based at least in part on power to the memory module being re-established;  restoring, in response to the second command, the data from the NVM to the DRAM; receiving, at the memory module, a third command from the host device establishing a register value in response to a host command identifying an error in restoring the data from the NVM to the DRAM identifying corrupted data in the DRAM; and operating the memory module based at least in part on the corrupted data and according to instructions from the host device”. Consequently, claim 11 is allowed over the prior arts.
As per claim 16:
Independent claim 16 of the present application teaches, for example, “A DIMM memory device, comprising: first memory devices comprising volatile memory media; a second memory device comprising non-volatile memory media; and a controller configured to perform operations including: receiving from a host device, a first command that is based at least in part on a loss of power to the DIMM memory device; in response to the first command, transferring data from the volatile memory media to the non-volatile memory media of the DIMM memory device; receiving from the host device at the DIMM memory device, a second command based at least in part on power to the DIMM memory device being re-established; PRELIMINARY AMENDMENTPage 5 Serial Number:17/210,008Dkt: 303.F46US5Filing Date: March 23, 2021restoring, in response to the second command, the data from the non-volatile memory media to the volatile memory media; receiving from the host device, at the DIMM memory device, a third command from the host device establishing a register value identifying an error in restoring the data from the non-volatile memory media to the volatile memory media; and operating the DIMM memory device based at least in part in response to the register value and instructions from the host device”.  
The prior arts of record (Lee et al. (US: 9928186), Ellis (US: 965241), Sela et al. (US: 9880783), Takefman et al. (US: 9552175), and Strasser (US: 8873286)) including the IDS filed by the applicant taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “a controller configured to perform operations including: receiving from a host device, a first command that is based at least in part on a loss of power to the DIMM memory device; in response to the first command, transferring data from the volatile memory media to the non-volatile memory media of the DIMM memory device; receiving from the host device at the DIMM memory device, a second command based at least in part on power to the DIMM memory device being re-established; PRELIMINARY AMENDMENTPage 5 Serial Number:17/210,008Dkt: 303.F46US5Filing Date: March 23, 2021restoring, in response to the second command, the data from the non-volatile memory media to the volatile memory media; receiving from the host device, at the DIMM memory device, a third command from the host device establishing a register value identifying an error in restoring the data from the non-volatile memory media to the volatile memory media; and operating the DIMM memory device based at least in part in response to the register value and instructions from the host device”. Consequently, claim 16 is allowed over the prior arts. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.                                 
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112